Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of amendments and arguments on 03/14/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending.
This action is made Final. 

Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection below. As to the arguments over the teachings of Bertrand, Kaehler and Jang, as indicated below a new ground of rejection is presented. As to the teachings of Bertrand, the Examiner disagrees with the argument that Bertrand cannot, as the claim recites capture fields of a form. This is precisely what Bertrand suggests in capturing the form text and then filling in said form document while allowing the user to manipulate the text, table or image. In combination, Clement expressly teaches entering data into a form while in either a private or public space in the same VR, thus in light of this new evidence Applicants argument is not persuasive. As to the remaining arguments over Kaehler and Jang, the new combination of Clement and Bliach show in the alternative how information can be extracted and interacted with in a VR space. Thus, for these reasons applicants arguments are not persuasive.  

As to the argument of claim 13 and 17, where Applicant contends the “prompt” limitation and the “obscuring” were not mentioned, the Examiner disagrees. 
The rejection of claim 1, and 11 in combination, clearly show how all the features of claim 13 were rejected. Further, the rejection of claims 1 and 10 and 12 show how the features of claim 17 were rejected in combination. Thus, Applicant has been advised and put on notice of a teaching in the prior art that is used to reject the limitation. Moreover, the action specifically points to the particular portion of the art that teaches the feature. MPEP 1207.03(a)  outlines the situations when a “new ground of rejection” is presented. Here, in the rejection below, the examiner did not change the statutory basis, nor does this action cite new structure as all the previous structure is maintained, albeit organized from previously rejected claims. The rejection below combines the previously rejected limitations from method claim 11 and 1 into 13, but nothing changed. The previous rejection of claim 10 and 12 is incorporated into claim 17, as rejecting the feature over the prior art as including substantially similar subject matter. The support for the apparatus and system features were also outlined in the prior rejection. Thus, Applicant has been put on notice in at least one section of the prior office action as to how the limitations would be rejected over the prior art. The applicant therefore was informed and not affected in its ability to understand how the art would be applied and limited in its response in finding the cited portion of prior art for the rejection of claims 13 and 17, including the additional limitations of claims 1, and 10-12 respectfully. Therefore, “there is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427”. MPEP 1207.03 (a) II.  All that is included in the rejection of claim 13 and 17 below is a restatement of the prior rejected claim 1, as applied in the same way to claim 13 and 17 along with claims 11 and 10-12 into claim 13 and 17, respectfully. Thus, the thrust of the rejection has not changed, and applicants argument as to claims 13 and 17 are not persuasive. 
	Further as stated above, Applicants proposal to amend claim 1 has necessitated this final new ground of rejection for claims 1-12 and in light of the evidence presented, Applicants argument as to the allowability of claims 1-20 is not persuasive.  

Specification
3. 	In light of applicants amendment, the prior objection is considered moot. 


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et. al. U.S. Patent No. 10,699,145 filed Nov. 14, 2018, in view of Kaehler et. al. U.S. Publication No. 20170351909 in further view of Jang et. al. U.S. Publication No. 20190377894 filed Aug. 21, 2019, or in the alternative as obvious over  Blaich et al. U.S. Publication No. 20140253412 published Sept. 11, 2014 or also in the alternative as obvious over Clement et. al. U.S. Publication No. 20180107839 published Apr. 19, 2018. 

In regard to Independent claim 1, Bertrand teaches a method comprising: 
capturing, using a camera of a computing device, at least a portion of a form  comprising one or more fields to be filled out by a user and one or more second fields to be filled out by the user(See Fig. 1, 3; capturing at least a portion of a form or document using a camera using the document recognition and extraction system 140). As stated in Bertrand the documents can be forms (col. 3, lines 35-67, see also col. 4, lines 5-60).  As explained in Bertrand:
“In one embodiment, document recognition and extraction system 140 is responsible for extracting information from document images, such as images of document 120 captured by mobile device 110. In embodiments, document recognition and extraction system 140 processes document images, such as by performing character recognition and data extraction. In embodiments, document 120 is a form (e.g., a medical form, insurance form, financial form, educational form, etc.) and the data contained on the form represents form data to be collected for an organization associated with the file system 130. That is, for example, a medical form may include form data such as name, age, weight, known medical conditions, last hospital visit, current condition, etc. As another example, an insurance form may include name, age, years driving, traffic violation(s), etc. Thus, in embodiments, the document recognition and extraction system 140 extracts form data from a form depicted in document images” (See col. 3).
 In one embodiment, mobile device 110 utilizes augmented reality image capture to assist in the capture of form regions. In embodiments, mobile device 110 utilizes an augmented reality toolkit, such as the iOS ARKit™ available for iOS™ devices, ARCore available for Androind™ devices, or other augmented reality toolkit that enables object detection, which includes object recognition and location, object tracking, and augmentation overlays to be rendered on image data captured by mobile device 110. In embodiments, such augmented reality toolkits provide a software development kit or framework that expose the functions available from the toolkit, such as the previously mentioned object tracking, detection, configuration of how and when augmented reality overlays occur, as well as other functions relevant to augmented reality imaging and display. Additionally, the images displayed by mobile device 110 of captured images are augmented in real time as a user captures images of form regions or entire documents 120. In one embodiment, a form data capture application is initiated on mobile device 110 and a camera of the mobile device is directed to document 120. A display 112 of the document 120 in the camera's field of view is generated by the mobile device 110. In one embodiment, the augmented reality toolkit is then utilized to assist in the capture of images of form data. (See col. 3-4).
In embodiments, mobile device 110 continues to capture images of form regions using the augmented reality assisted data capture (e.g., focus square distance assistance, form region augmented reality overlays, etc.). In embodiments, each region may be associated with form region metadata, such as location relative to the document (e.g., where on a document page an image was captured), time of image capture, date of images capture, hardware used to capture images, etc. Furthermore, each form having data captured using form image can be identified by a unique identifier. The identifier may be associated with a customer for which form data is being collected, however for information security purposes, the identifier may obfuscate the customer identity such that the organization file system 130 utilizes the identifier to derive customer identity from the identifier. After form region capture has been complete, a user of mobile device 110 can review the result of the data capture. In embodiments, augmented reality overlays can be rendered to show form regions that have been captured in an augmented reality scene. Furthermore, as illustrated in FIG. 5C, bounding boxes may be rendered around text in the form regions that have been captured. Using one or more of these review techniques, a user may either accept or reject the form data capture. When rejected, one or more of the form region images may be deleted and the user may again capture form images as discussed herein. However, when accepted, the form region images, form identifier, and form metadata (if any) are transferred from mobile device 110 to a document recognition and extraction system 140 for form data recognition and extraction.
Referring to FIG. 3, processing logic begins by capturing an image of a first region of a document with a mobile device (processing block 302). As discussed herein, the document may contain a form, and the first region may be a form region that contains textual or graphical information that is to be collected from the form. Furthermore, the form region may be one of a plurality of different form regions, where each region is smaller than the page of the form on which the form region is located. For example, a form region may be a table, an image, a text section, etc. that contains form data to be collected on behalf of an organization, and where the form region occupies a subset of the page.
Referring to FIG. 4, processing logic begins by capturing an image of a form with a mobile device (processing block 402). The form may be any type of form in various languages, such as insurance forms in the English language, medical forms in the Japanese language, financial forms in the Portuguese language, etc. Furthermore, the mobile device may be any of a number of types of mobile devices, such as mobile telephones, wearable devices, tablet computers, etc. with a camera input and sufficient imaging and AR processing capabilities to perform the operations discussed herein. Processing logic detects a surface of the form from the mobile device's camera input (processing block 404). In embodiments, object recognition, object detection, and object tracking are performed using AR functions of an AR toolkit/framework to detect the surface of the form in image data captured by the camera of the mobile device. In one embodiment, the form is in a flat horizontal orientation.  In embodiments, processing logic analyzes the camera input with respect to a reference set of forms to detect forms and/or regions within the form (processing block 408). The reference set of forms may include forms used by organizations, and which are to be captured using mobile devices, using the techniques discussed herein. Furthermore, the reference set may include form regions associated with frequently used types of form regions (e.g., signature blocks, name blocks, etc.).
When form regions are detected (processing block 410), processing logic augments the display of the form in the AR scene to visually distinguish different form regions from one another (processing block 412). For example, different visual overlays may be rendered in the AR scene that show, for example, what form regions have had images captured and what form regions have not had images captured, bounding boxes around form regions that assist a user in breaking up a form for image capture purposes into different and/or logical regions, etc. When form regions are not detected (processing block 410), the AR scene is not augmented. In either embodiment, however, processing logic captures an image of a region of the form and stores the image with metadata about region and image (processing block 414). In one embodiment, capture of a form region, whether augmented or not, includes the capture of metadata surrounding the form region capture, such as dimensions of the region relative to the document/form from which the region was captured, distance between the camera and the surface of the form, angle/tilt of the camera relative to the horizontal surface of the form, etc.


Thus, Bertrand expressly teaches a “Form” and that the form contains at least text or graphical information that is to be collected in the form, “a camera”,  and a user manipulating said camera to extract data from a form to present in a AR environment. It is the user that is capturing one or more fields by using the device. Thus, the user is filling out the fields of the form, by capturing them with a camera, in the AR environment. It is the user that decides if the data capture is correct. It is noted the claim explicitly states “capturing, using a camera, … at least a portion of a form to be filled out by a user”. The forms as shown are insurance for filled out forms filled out by a user and then as the claim recites captured by a user. As stated col. 5, lines 65-67 and col. 6, lines 1-27, the user can delete the capture and recapture any portion of the document they choose.

acquiring, by the computing device, from a forms database, and based on the at least the portion of the form, data corresponding to the form (See col. 3, lines 35-67). Bertrand shows acquiring the forms from a form database or data store based on the form data extracted by the system 140 (See also col. 4, lines 60-65 and col. 5, lines 1-67).  
determining that one or more first fields to be filled by the user request private information from the user and that the one or more second fields to be fillout out by the user request non-private information from the user (See col. 6, lines 5-45, data is determined to be private sensitive customer information  and public information or non-sensitive information) and fig. 4, (col. 9, line 1 to col. 10 line 67, col. 11, lines 1-20). The user takes a picture of a form field with the camera. The form is first captured by regions col. 4, table of a document, as Bertrand teaches capturing regions of a form( col. 4, lines 35-40) as an initial image (col. 4, lines 60-67) so as to compare structure of the form to other forms. Then using the overlay (col. 5) different regions of a physical form, filled out by a user, then the user can view the data capture (col. 6, lines 14-47) then the user can view the populated form in an augmented reality scene. To repeat, the claim refers to broadly “capturing via camera” and determining that one or more fields to be filled out contain information, thus to this end Bertrand at least captures fields with a camera where the system populates in the AR environment the fields from the capture with information that can be private 
providing, by the computing device and to the user, an extended reality (XR) environment; displaying, in the XR environment, a representation of the form (See col. 6, lines 50-67 (See fig. 5a-5b) of providing to the user (col. 8, lines 1-40) a displayed form in the XR environment. (See also col. 9, lines 55-67 and col. 10, lines 1-67). As shown in fig. 5c, (col. 8, lines 35-50 and Col. 11, lines 1-30) the system displays a representation of the form to the user. 
While Bertrand teaches capturing and interacting with the forms, Bertrand does not teach interacting specifically with the form, thus Bertrand does not show:  
receiving, from the user, via a first input method in the XR environment, and based on the determining that the one or more first fields of the form request private information, first data indicating the private information and corresponding to the one or more first fields of the form; 
receiving, from the user, via a second input method outside of the XR environment, and based on the determining that the one or more second fields of the form request non-private information, second data indicating the non-private information corresponding to the one or more second fields of the form; 
Nonetheless, Kaehler teaches a wearable AR device that presents images to a user (Para 33). It is noted the Bertrand AR system includes a wearable devices (glasses)(Bertrand col. 6, lines 50-55. The system of Kaehler teaches using an external camera to image the user surroundings and an internal camera to track eye movements (Para 37-38). Kaehler teaches a local processing system to store captured information by the user (Para 41). The system includes accessing a remote repository and remote processor to assist in image processing and data processing (Para 42). Kaehler teaches the device includes input devices that the user can issues commands (Para 61) that would include hand held inputs and translation movements of the head mounted device (See also haptic inputs, tactile inputs and other HMD device configurations Para 73-75).  Kaehler teaches the AR/MR system maps the area around a user and tracks inputs to the system through various sensors to determine location and objects in the environment (Para 77). Kaehler teaches the system can recognize faces, persons, walls, windows, televisions, documents, driver’s licenses, passports or other objects when the user of the HMD looks at them (Para 79-82). Thus, the user provides input by the movement of the head (Para 84, 88-89) or other devices. 
Kaehler teaches the system understands the type of input device the user is holding to provide input in context (Para 89) or can recognize gesture based input such as flipping through emails or presenting stop or directional commands (Para 90), or via eye movements, or via voice inputs (Para 91-92). As shown fig. 10, Para 94-96 the user can interact and provide input to the system via a variety of input devices. Moreover, Kaehler teaches specifically the user interface needs to be populated based on user input (Para 99). Thus in a security UI, when the user looks at a traveler they are providing input and where the traveler is holding documents for verification, the viewing of the documents is a user input. Once the user provides input (Para 100) , the system processes the input information from the camera of the documents, persons, etc.  (Para 102) and also provides linkages to the data being displayed. The system can determine a person’s identity from extracted biometric information (Para 103, 111). As stated, the system can determine several features of the person in the viewer and also access a database for additional features about the person such as looking at a field containing a IRIS code, or using PII to access a database (Para 112). For example, the system reads public information available in fields on the driver’s license, where the user prompted through input (Para 100) to read it, and explicit visible information is recognized (Para 113). Conversely, Kaehler also teaches the document can include private or hidden information (Para 114). The user, in viewing the document, can read information embedded in a label, or identifier that queries another remote database for information (Para 114). As shown Fig. 12b, the document includes a QR or bar code 5470 in a field of the document being viewed. The private information in said field or fields can be recognized by the system and extract said information (para 114, 216, 249). Further, the system can use the code to lookup additional information about the person from a database (Para 114). Thus, Kaehler teaches receiving both private and public information from the system per the user giving the input command to read said information and where the system can determine that a document includes private information thereby having to make a subsequent retrieval request when reading a code (See also Para 129-132). 
As further stated in Kaehler, the system can take via input an iris code and then return for example copies of the image in the document or in a hidden form the actual photo will be revealed under the light vision of the camera. (Para 115-116). Kaehler teaches receiving a fingerprint from the document or an address and validating said information from an external source (Para 117). Finally, a label in the document can include a RFID code, allowing for the private information to be retrieved by reading a field in the document (Para 118, 183-184, 186, 210). As explicitly shown, the system retrieves field-based information by reading area 5140 (expiration date) (134) then recognize the type of document (Para 152) and then other information in the document (name) (Para 152) and extract from the document the information (e.g. text recognition) (Para 153) and also read private information by reading an optical label to access a second data source (Para 154) to determine if a match exists to the data on the form being viewed (Para 155-172). Kaehler teaches a local database that is used to store the display elements and teaches accessing one or more other databases (Para 100, 112, 114, 117, 123, 128, 164). Thus, Kaehler teaches expressly teaches accessing the remote databases for private information and the local database for public information that is displayed in different ways. 
The reliance on Bliach in the alternative or in combination of Kaehler, as obvious is to show how the skilled artisan prior to the effective date of the present invention would understand that suggested collection of “any form of data” in Bertrand (Bertand col. 4, lines 5-35) in an alternative AR system (See Bliach Para 28 and 36) is shown in the prior art of Bliach where Bliach clearly teaches a user can via a AR headup display capture information and interface with said information. Bliach shows Fig. 1 a computing device and a auxiliary computing device that allows textual data to be displayed to a user (Para 20) where the data can be sensitive or private (Para 21, 30) and/or not private (Para 22). Thus, Bliach clearly determines when data is private or not private (fig. 2, Para 23-24, 39-41). Bliach shows the data can be indicated in various ways as private as known in the art (Para 25-26). Bliach teaches presenting the AR display can be presented in various form factors or device types (para 28). Bliach teaches if the information is private and warrants a private display then the private data is presented on the private display (Para 34). Bliach teaches  the sensitive data can be secret or confidential or private (Para 37). Thus the combination of Bertrands AR display of text and Kaehlers AR display of forms combined with Bliachs determination of secret or private data would allow for, as suggested in Bliach, to prevent others or make it more difficult for others to see or easedrop visually thereby offering a more secure system (para 28-29) while be displayed on any number of different heads-up display devices in the marketplace.  
Further in the alternative, Clement teaches a AR device that allows a user to interact with a document or form. Clement, as with Bliach and Bertrand and Kaehler teach an AR environment (See Clement Para 24). Clement teaches providing private and public information in a display (Para 25-29). Clement teaches a user can as shown interact in the same screen with private and public information See private area 124 and public area 110) (Para 31-37). Clement teaches the user can interact with the private information in the VR space by providing a touch pad input inside the VR space (Para 37). The user can select a feature to allow for interaction to the user only in their VR headset of the private information (Para 40-53, 64, 84-85). Clement teaches users can interact with the public content in the interface (Para 78) and provide an input outside of the VR space to interaction with the content and with a device from outside the space (para 95) such as via a mobile device where users are playing a public game. The system can turn to a private mode to pay funds at the same time as playing the game (para 95-105). Clement teaches the user can in a VR space interact with content and provide input into a form and interact with public information in the same space (Para 115-122). The combination of Bertrand, Kaehler and Clement would allow for the displaying of information as both private and public in the same interface so as to provide privacy for users in a multi-user VR session (Para 26).  

However, Bertrand, Bliach, Clement and Kaehler do not disclose where the form information is stored in the first, or second databases. Thus, Bertrand, Bliach, Clement and Kaehler do not show:

storing, based on the first data indicating the private information and using a first security protocol, the first data in a first database; 
and storing, based on the second data indicating the non-private information and using a second security protocol, the second data in a second database. 
Nonetheless, Jang teaches an analogous device to Kaehler and Bertrand, as Jang teaches combined AR device with a heads up display (Para 300-304) and one of multiple databases that can be accessed (fig. 24, 31). Jang teaches VR, MR and AR are applicable to various devices and collectively VR, AR and MR are XR (Para 360-365). Jang teaches a camera and a display (fig. 13), that can detect real objects (Para 367-370). Jang teaches a XR configurations with a mobile device (Fig. 22-23, Para 423-430). Jang teaches fig. 24 where data corresponding to private information can be stored in a first or public database and second data with public information can be stored in a public database (See 24030 and  24020, respectively,. Para 439-477). As shown in Fig. 27, during login and after a user can request information and retrieve information from the public database 27002, in public mode where information can be displayed to the user on either the mobile device or the heads up display (glasses) (Para 478-487). As shown in public mode, the interface displays common information to the user. (Para 488-493). In the private mode 29001, the system will display private information (Para 494-507) on the mobile device or glasses (See fig. 30). As stated only private info is visible and other users cannot view the private info in the public display.(para 510-513). In the 31001 mode the database can be in both private and public modes (Para 514-528)9 and as shown in (fig. 32) the user can view both private and public information (Para 529-535). Fig 33-37 show where friends can be joined to view the AR information through both the public and private settings of the system (Para 536-595). Further examples (fig. 39-49) show visual interfaces where either public or private information is displayed to a user or both in a user interface by accessing and storing information from either the public or private database or both.   The combination of Bertrand’s data store containing extracted information with Jang’s public and private databases would allow for providing private information to a specific user while also allowing commonly needed information (Para 511-512, 528-529, 532-535) and more specifically where information extracted may be confidential or private thus stored in a private database (Para 699-671).   
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Kaehler, Bertrand, Clement Bliach and Jang in front of them to modify the system data store containing extracted form data with the input devices of Kaehler to provide form data from the user into said displayed forms in an XR environment and further modify the databases of both Kaehler and Bertrand with Jang's public and private databases for the purposes of storing the security or private information of a user separately and managing it separately from the public information (Para 670). The motivation to combine Kaehler with Bertrand comes from Kaehler where Kaehler suggests the use of a augmented reality device in the context of security of information that can be applied in any context where it is desirable to extract information from documents, make comparisons amongst documents, identify persons and enhance security by identifying private and public information (Para 26-32, 80,82, 113-117) . on the form and displaying said information only to an authorized user. The motivation to combine Jang with Kaehler and Bertrand comes from Jang to display information in a XR device stored in a private database to a specific user (Para 346, 509-513) (Fig. 32) thus restricting others from viewing the private information while also displaying commonly needed information (Para 530-534). In the alternative, the motivation to combine Bliach with Bertrand and Kaehler is to prevent others or make it more difficult for others to see or easedrop visually thereby offering a more secure system (para 28-29) while be displayed on any number of different heads-up display devices in the marketplace.  The motivation to combine Clement in the alternative or in combination to Kaehler is allow for the displaying of information as both private and public in the same interface so as to provide privacy for users in a multi-user VR session (Para 26) while hiding private interactions for a user in the same space with the data (Para 28-30, 32).

With respect to dependent claim 2, Bertrand teaches the method of claim 1, wherein the at least the portion of the form comprises one or more of: a barcode, a form name, a form number, a form format, a form field, an issue entity, or a form instruction, and wherein the acquiring the data corresponding to the form comprises retrieving data corresponding to the form using information associated with the at least the portion of the form to query the forms database (See at least Col. 6, the form has a unique number and fields that are recognized as containing sensitive information (See col. 3, text recognition about the document (See also col. 6, lines 1-35). In the alternative, Kaehler expressly teaches recognizing a barcode or iris code (Para 113-116). In the alternative in Clement the user can enter text (Para 37 or a PIN into a form)    
With respect to dependent claim 3, Bertrand teaches the method of claim 1, wherein the determining that the one or more first fields of the form request private information from the user comprises: determining that the one or more first fields are configured for entry of personally identifiable information (PII). (col. 4, lines 5-30 and col. 6, lines 25-35). In the alternative, Kaehler expressly teaches extracting private information (Para 113-117). In the alternative, Clement teaches  PII information such as a PIN (Para 37 or 84-85). 
With respect to dependent claim 4, Bertrand teaches the method of claim 1, wherein the first input method comprises one or more of the following: typing on a virtual keyboard presented in the XR environment, selecting a date from a calendar presented in the XR environment, dropping a pin on a map presented in the XR environment, selecting an option out of a number of options presented in the XR environment, writing on a piece of virtual paper presented in the XR environment, or checking a virtual box presented in the XR environment. (See Bertrand input device col. 11, lines 52-67 and col. 12, lines 30-67)  and in the alternative Kaehler teaches several input device the user can hold to provide input in context (Para 89) or where the device can recognize gesture based input such as flipping through emails or presenting stop or directional commands (Para 90), or via eye movements, or via voice inputs (Para 91-92). As shown fig. 10, Para 94-96 the user can interact and provide input to the system via a variety of input devices. Moreover, Kaehler teaches specifically the user interface needs to be populated based on user input (Para 74, virtual keyboard, see also Para 99). IN the alternative, Clement teaches typing on keyboard (Para 37). In the alternative, Clement teaches a touch input via a pointing device, or other device (Para 141). 
With respect to dependent claim 5,  Bertrand teaches the method wherein the form corresponds to a paper form, and wherein the second input method comprises one or more of: an ink pen, a ballpoint pen, a pencil, a highlighter, a stencil, or other manual input stationaries (See col. 1, lines 1-20, manual entry of a form which is then scanned and text and character recognition are performed by the device. (See also col. 3, lines 35-67, and col. 11, Fig. 5c where the user determines if the camera correctly captures the documents and field input in the paper forms). In the alternative, Clement teaches a touch input via a pointing device, or other device (Para 141). 

With respect to dependent claim 6, Bertrand teaches the method wherein the form corresponds to a digital form, and wherein the second input method comprises one or more of: a digital pen, a mouse, a keyboard, a touchscreen, a voice command receiver, or other digital input devices (See col. 6, lines 55-67col. 11, Bertrand teaches touchscreen and stylus and through buttons on a device col. 12, e.g. keyboard).   In the alternative, Clement teaches a touch input via a pointing device, or other device (Para 141) on a touchscreen. 

With respect to dependent claim 7, Bertrand teaches the method of claim 1, further comprising: determining a location of the computing device, wherein the acquiring the form is further based on the location (See document location col. 4, lines 40-45, col. 8, lines 15-35, relative position and orientation of the device over the form is captured). In the alternative, the device of Kaehler measures the GPS location of the device in relation to the environment while viewing the forms (Para 77).  In the alternative, the teaches of Clement can provide location data (para 32-33).
With respect to dependent claim 8, Bertrand does not specifically teach the method further comprising: determining that the user is authorized to fill out the form based on one or more of: biometric data associated with the user; a first indication, from another computing device, that the user is authorized to fill out the form; or a second indication of an authorization task performed by the user in the XR environment. However, this limitation would have been obvious to the skilled artisan in view of Kaehler because Kaehler teaches the HMD may be worn by a security inspector or authorized user to determine if the documents being shown are valid(Para 25-30) and in view of Jang as using a unique ID for the user of the HMD device (Para 443). 
With respect to dependent claim 9, Bertrand teaches the method wherein the storing the first data in the first database comprises encrypting the first data with a first encryption standard, and wherein the storing the second data in the second database comprises storing, without encrypting with the first encryption standard, the second data in the second database (Bertrand teaches the data transfer between the device and the document system data store 132 may include encryption (col. 6, lines 25-35, col. 11, lines 25-35) and in the alternative Jang teaches all users can access the public db (Para 436-439) with a simple password and public key. But Jang also teaches encrypting access to a special access grant through the public database to a private database where said request is encrypted (Para 441-444) and in doing so a list of private databases are sent to the public database (Para 500-501) with private key information for the purposes of allowing a user access both databases (Para 502-504, 511-513, 516-535) and display to the specific user private information from the private DB. 
With respect to dependent claim 10, Bertrand teaches the method further comprising: after storing the first data, obscuring, based on the first data corresponding to private information, the first data on the representation of the form (See col. 6, lines 1-15). 
With respect to dependent claim 11, Bertrand teaches the method further comprising: after storing the first data, prompting the user to destroy the form (See Col. 11, lines 10-35). Bertrand teaches the form is not acceptable to the user and they can delete it.  
With respect to dependent claim 12, Bertrand teaches the method further comprising: after receiving, from the user, a request to view the stored first data, displaying the first data on the representation of the form (See fig. 5c, displaying the data in the form (col. 6, lines 1-47, col. 10, col. 11, lines 1-20).



6. 	Claims 13-16 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et. al. U.S. Patent No. 10,699,145 filed Nov. 14, 2018 in view of Kaehler et. al. U.S. Publication No. 20170351909 in further view of Jang et. al. U.S. Publication No. 20190377894 filed Aug. 21, 2019.
The prior rejection of claim 1 is incorporated as originally rejected into this rejection. Nothing has changed as to the rationale, evidence or statutory basis. The only thing that did change is a copying of the prior rejection of claim 1 for historical purposes and listing the substantially similar portions from claim 1 into claim 13 and 17. Claim 13 incorporates the features of claim 11 into the independent claim (e.g. prompt limitation) otherwise claim 1 and 13 are substantially similar. Claim 11 was previously rejected under the same rationale, thus noting has changed in the rejection. 

With respect to claims 13-16, claims 13-16 reflect an apparatus comprising a processor, memory and instructions stored therein for performing the steps of claims 1-12, in a substantially similar manner, thus in further view of the following are rejected along the same rationale. (Bertrand teaches a device, data store or database  connected to a device (fig. 1) (See col. 2, lines 35-67 and col. 2, lines 1-35 and col. 11, line 30 to col. 12, line 55), Bertrand shows additional memory and modules for performing the embodiments therein. In combination, Kaehler shows a device (fig. 7, Para 260-262) with a memory and a processor and finally Jang teaches a XR device executable on a device (Para 300-302, 344-348) connected over a network (Para 367-381, Fig. 13-15).  
In regard to Independent claim 13, Bertrand teaches a method comprising: 
capturing, using a camera of a computing device, at least a portion of a form (See Fig. 1, 3; capturing at least a portion of a form or document using a camera using the document recognition and extraction system 140). As stated in Bertrand the documents can be forms (col. 3, lines 35-67, see also col. 4, lines 5-60).  
acquiring, by the computing device, from a forms database, and based on the at least the portion of the form, data corresponding to the form (See col. 3, lines 35-67). Bertrand shows acquiring the forms from a form database or data store based on the form data extracted by the system 140 (See also col. 4, lines 60-65 and col. 5, lines 1-67).  
determining that one or more first fields of the form request private information from a user and that one or more second fields of the form request non-private information from the user (See col. 6, lines 5-45, data is determined to be private sensitive customer information  and public information or non-sensitive information) and fig. 4, (col. 9, line 1 to col. 10 line 67, col. 11, lines 1-20). 
providing, by the computing device and to the user, an extended reality (XR) environment; displaying, in the XR environment, a representation of the form (See col. 6, lines 50-67 (See fig. 5a-5b) of providing to the user (col. 8, lines 1-40) a displayed form in the XR environment. (See also col. 9, lines 55-67 and col. 10, lines 1-67). As shown in fig. 5c, (col. 8, lines 35-50 and Col. 11, lines 1-30) the system displays a representation of the form to the user. 
after storing the first data, prompting the user to destroy the form (See Col. 11, lines 10-35). Bertrand teaches the form is not acceptable to the user and they can delete it.  
While Bertrand teaches capturing and interacting with the forms, Bertrand does not teach interacting specifically with the form, thus Bertrand does not show:  
receiving, from the user, via a first input method in the XR environment, and based on the determining that the one or more first fields of the form request private information, first data corresponding to the one or more first fields of the form; 
receiving, from the user, via a second input method outside of the XR environment, and based on the determining that the one or more second fields of the form request non-private information, second data corresponding to the one or more second fields of the form; 
Nonetheless, Kaehler teaches a wearable AR device that presents images to a user (Para 33). It is noted the Bertrand AR system includes a wearable devices (glasses)(Bertrand col. 6, lines 50-55. The system of Kaehler teaches using an external camera to image the user surroundings and an internal camera to track eye movements (Para 37-38). Kaehler teaches a local processing system to store captured information by the user (Para 41). The system includes accessing a remote repository and remote processor to assist in image processing and data processing (Para 42). Kaehler teaches the device includes input devices that the user can issues commands (Para 61) that would include hand held inputs and translation movements of the head mounted device (See also haptic inputs, tactile inputs and other HMD device configurations Para 73-75).  Kaehler teaches the AR/MR system maps the area around a user and tracks inputs to the system through various sensors to determine location and objects in the environment (Para 77). Kaehler teaches the system can recognize faces, persons, walls, windows, televisions, documents, driver’s licenses, passports or other objects when the user of the HMD looks at them (Para 79-82). Thus, the user provides input by the movement of the head (Para 84, 88-89) or other devices. 
Kaehler teaches the system understands the type of input device the user is holding to provide input in context (Para 89) or can recognize gesture based input such as flipping through emails or presenting stop or directional commands (Para 90), or via eye movements, or via voice inputs (Para 91-92). As shown fig. 10, Para 94-96 the user can interact and provide input to the system via a variety of input devices. Moreover, Kaehler teaches specifically the user interface needs to be populated based on user input (Para 99). Thus in a security UI, when the user looks at a traveler they are providing input and where the traveler is holding documents for verification, the viewing of the documents is a user input. Once the user provides input (Para 100) , the system processes the input information from the camera of the documents, persons, etc.  (Para 102) and also provides linkages to the data being displayed. The system can determine a person’s identity from extracted biometric information (Para 103, 111). As stated, the system can determine several features of the person in the viewer and also access a database for additional features about the person such as looking at a field containing a IRIS code, or using PII to access a database (Para 112). For example, the system reads public information available in fields on the driver’s license, where the user prompted through input (Para 100) to read it, and explicit visible information is recognized (Para 113). Conversely, Kaehler also teaches the document can include private or hidden information (Para 114). The user, in viewing the document, can read information embedded in a label, or identifier that queries another remote database for information (Para 114). As shown Fig. 12b, the document includes a QR or bar code 5470 in a field of the document being viewed. The private information in said field or fields can be recognized by the system and extract said information (para 114, 216, 249). Further, the system can use the code to lookup additional information about the person from a database (Para 114). Thus, Kaehler teaches receiving both private and public information from the system per the user giving the input command to read said information and where the system can determine that a document includes private information thereby having to make a subsequent retrieval request when reading a code (See also Para 129-132). 
As further stated in Kaehler, the system can take via input an iris code and then return for example copies of the image in the document or in a hidden form the actual photo will be revealed under the light vision of the camera. (Para 115-116). Kaehler teaches receiving a fingerprint from the document or an address and validating said information from an external source (Para 117). Finally, a label in the document can include a RFID code, allowing for the private information to be retrieved by reading a field in the document (Para 118, 183-184, 186, 210). As explicitly shown, the system retrieves field based information by reading area 5140 (expiration date) (134) then recognize the type of document (Para 152) and then other information in the document (name) (Para 152) and extract from the document the information (e.g. text recognition) (Para 153) and also read private information by reading an optical label to access a second data source (Para 154) to determine if a match exists to the data on the form being viewed (Para 155-172). Kaehler teaches a local database that is used to store the display elements and teaches accessing one or more other databases (Para 100, 112, 114, 117, 123, 128, 164). Thus, Kaehler teaches expressly teaches accessing the remote databases for private information and the local database for public information that is displayed in different ways. 
However, Bertrand and Kaehler do not disclose where the form information is stored in the first, or second databases. Thus, Bertrand and Kaehler do not show:

storing, based on the first data corresponding to private information and using a first security protocol, the first data in a first database; 
and storing, based on the second data corresponding to non-private information and using a second security protocol, the second data in a second database. 
Nonetheless, Jang teaches an analogous device to Kaehler and Bertrand, as Jang teaches combined AR device with a heads up display (Para 300-304) and one of multiple databases that can be accessed (fig. 24, 31). Jang teaches VR, MR and AR are applicable to various devices and collectively VR, AR and MR are XR (Para 360-365). Jang teaches a camera and a display (fig. 13), that can detect real objects (Para 367-370). Jang teaches a XR configurations with a mobile device (Fig. 22-23, Para 423-430). Jang teaches fig. 24 where data corresponding to private information can be stored in a first or public database and second data with public information can be stored in a public database (See 24030 and  24020, respectively,. Para 439-477). As shown in Fig. 27, during login and after a user can request information and retrieve information from the public database 27002, in public mode where information can be displayed to the user on either the mobile device or the heads up display (glasses) (Para 478-487). As shown in public mode, the interface displays common information to the user. (Para 488-493). In the private mode 29001, the system will display private information (Para 494-507) on the mobile device or glasses (See fig. 30). As stated only private info is visible and other users cannot view the private info in the public display.(para 510-513). In the 31001 mode the database can be in both private and public modes (Para 514-528)9 and as shown in (fig. 32) the user can view both private and public information (Para 529-535). Fig 33-37 show where friends can be joined to view the AR information through both the public and private settings of the system (Para 536-595). Further examples (fig. 39-49) show visual interfaces where either public or private information is displayed to a user or both in a user interface by accessing and storing information from either the public or private database or both.   The combination of Bertrand’s data store containing extracted information with Jang’s public and private databases would allow for providing private information to a specific user while also allowing commonly needed information (Para 511-512, 528-529, 532-535) and more specifically where information extracted may be confidential or private thus stored in a private database (Para 699-671).   
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Kaehler, Bertrand and Jang in front of them to modify the system data store containing extracted form data with the input devices of Kaehler to provide form data from the user into said displayed forms in an XR environment and further modify the databases of both Kaehler and Bertrand with Jang's public and private databases for the purposes of storing the security or private information of a user separately and managing it separately from the public information (Para 670). The motivation to combine Kaehler with Bertrand comes from Kaehler where Kaehler suggests the use of a augmented reality device in the context of security of information that can be applied in any context where it is desirable to extract information from documents, make comparisons amongst documents, identify persons and enhance security by identifying private and public information (Para 26-32, 80,82, 113-117) . on the form and displaying said information only to an authorized user. The motivation to combine Jang with Kaehler and Bertrand comes from Jang to display information in a XR device stored in a private database to a specific user (Para 346, 509-513) (Fig. 32) thus restricting others from viewing the private information while also displaying commonly needed information (Para 530-534).   
With respect to dependent claim 14, Bertrand teaches the apparatus of claim 13, wherein the first input method comprises one or more of the following: typing on a virtual keyboard presented in the XR environment, selecting a date from a calendar presented in the XR environment, dropping a pin on a map presented in the XR environment, selecting an option out of a number of options presented in the XR environment, writing on a piece of virtual paper presented in the XR environment, or checking a virtual box presented in the XR environment. (See Bertrand input device col. 11, lines 52-67 and col. 12, lines 30-67)  and in the alternative Kaehler teaches several input device the user can hold to provide input in context (Para 89) or where the device can recognize gesture based input such as flipping through emails or presenting stop or directional commands (Para 90), or via eye movements, or via voice inputs (Para 91-92). As shown fig. 10, Para 94-96 the user can interact and provide input to the system via a variety of input devices. Moreover, Kaehler teaches specifically the user interface needs to be populated based on user input (Para 74, virtual keyboard, see also Para 99).
With respect to dependent claim 15, Bertrand does not specifically teach the method further comprising: determining that the user is authorized to fill out the form based on one or more of: biometric data associated with the user; a first indication, from another computing device, that the user is authorized to fill out the form; or a second indication of an authorization task performed by the user in the XR environment. However, this limitation would have been obvious to the skilled artisan in view of Kaehler because Kaehler teaches the HMD may be worn by a security inspector or authorized user to determine if the documents being shown are valid(Para 25-30) and in view of Jang as using a unique ID for the user of the HMD device (Para 443). 
With respect to dependent claim 16, Bertrand teaches the method further comprising: after storing the first data, obscuring, based on the first data corresponding to private information, the first data on the representation of the form (See col. 6, lines 1-15) and after receiving, from the user, a request to view the stored first data, displaying the first data on the representation of the form (See fig. 5c, displaying the data in the form (col. 6, lines 1-47, col. 10, col. 11, lines 1-20).

With respect to claims 17-20, claims 17-20 reflect a non-transitory computer readable medium comprising instructions stored therein for performing the steps of claims 1-12, in a substantially similar manner, thus in further view of the following are rejected along the same rationale. (Bertrand teaches a device, data store or database  connected to a device (fig. 1) (See col. 2, lines 35-67 and col. 2, lines 1-35 and col. 11, line 30 to col. 12, line 55), Bertrand shows additional memory and modules for performing the embodiments therein. In combination, Kaehler shows a device (fig. 7, Para 260-262) with a memory and a processor and finally Jang teaches a XR device executable on a device (Para 300-302, 344-348) connected over a network (Para 367-381, Fig. 13-15).  

In regard to Independent claim 17, Bertrand teaches a method comprising: 
capturing, using a camera of a computing device, at least a portion of a form (See Fig. 1, 3; capturing at least a portion of a form or document using a camera using the document recognition and extraction system 140). As stated in Bertrand the documents can be forms (col. 3, lines 35-67, see also col. 4, lines 5-60).  
acquiring, by the computing device, from a forms database, and based on the at least the portion of the form, data corresponding to the form (See col. 3, lines 35-67). Bertrand shows acquiring the forms from a form database or data store based on the form data extracted by the system 140 (See also col. 4, lines 60-65 and col. 5, lines 1-67).  
determining that one or more first fields of the form request private information from a user and that one or more second fields of the form request non-private information from the user (See col. 6, lines 5-45, data is determined to be private sensitive customer information  and public information or non-sensitive information) and fig. 4, (col. 9, line 1 to col. 10 line 67, col. 11, lines 1-20). 
providing, by the computing device and to the user, an extended reality (XR) environment; displaying, in the XR environment, a representation of the form (See col. 6, lines 50-67 (See fig. 5a-5b) of providing to the user (col. 8, lines 1-40) a displayed form in the XR environment. (See also col. 9, lines 55-67 and col. 10, lines 1-67). As shown in fig. 5c, (col. 8, lines 35-50 and Col. 11, lines 1-30) the system displays a representation of the form to the user. 
after storing the first data, obscuring, based on the first data corresponding to private information, the first data on the representation of the form (See col. 6, lines 1-15). 
after receiving, from the user, a request to view the stored first data, displaying the first data on the representation of the form (See fig. 5c, displaying the data in the form (col. 6, lines 1-47, col. 10, col. 11, lines 1-20).
While Bertrand teaches capturing and interacting with the forms, Bertrand does not teach interacting specifically with the form, thus Bertrand does not show:  
receiving, from the user, via a first input method in the XR environment, and based on the determining that the one or more first fields of the form request private information, first data corresponding to the one or more first fields of the form; 
receiving, from the user, via a second input method outside of the XR environment, and based on the determining that the one or more second fields of the form request non-private information, second data corresponding to the one or more second fields of the form; 
Nonetheless, Kaehler teaches a wearable AR device that presents images to a user (Para 33). It is noted the Bertrand AR system includes a wearable devices (glasses)(Bertrand col. 6, lines 50-55. The system of Kaehler teaches using an external camera to image the user surroundings and an internal camera to track eye movements (Para 37-38). Kaehler teaches a local processing system to store captured information by the user (Para 41). The system includes accessing a remote repository and remote processor to assist in image processing and data processing (Para 42). Kaehler teaches the device includes input devices that the user can issues commands (Para 61) that would include hand held inputs and translation movements of the head mounted device (See also haptic inputs, tactile inputs and other HMD device configurations Para 73-75).  Kaehler teaches the AR/MR system maps the area around a user and tracks inputs to the system through various sensors to determine location and objects in the environment (Para 77). Kaehler teaches the system can recognize faces, persons, walls, windows, televisions, documents, driver’s licenses, passports or other objects when the user of the HMD looks at them (Para 79-82). Thus, the user provides input by the movement of the head (Para 84, 88-89) or other devices. 
Kaehler teaches the system understands the type of input device the user is holding to provide input in context (Para 89) or can recognize gesture based input such as flipping through emails or presenting stop or directional commands (Para 90), or via eye movements, or via voice inputs (Para 91-92). As shown fig. 10, Para 94-96 the user can interact and provide input to the system via a variety of input devices. Moreover, Kaehler teaches specifically the user interface needs to be populated based on user input (Para 99). Thus in a security UI, when the user looks at a traveler they are providing input and where the traveler is holding documents for verification, the viewing of the documents is a user input. Once the user provides input (Para 100) , the system processes the input information from the camera of the documents, persons, etc.  (Para 102) and also provides linkages to the data being displayed. The system can determine a person’s identity from extracted biometric information (Para 103, 111). As stated, the system can determine several features of the person in the viewer and also access a database for additional features about the person such as looking at a field containing a IRIS code, or using PII to access a database (Para 112). For example, the system reads public information available in fields on the driver’s license, where the user prompted through input (Para 100) to read it, and explicit visible information is recognized (Para 113). Conversely, Kaehler also teaches the document can include private or hidden information (Para 114). The user, in viewing the document, can read information embedded in a label, or identifier that queries another remote database for information (Para 114). As shown Fig. 12b, the document includes a QR or bar code 5470 in a field of the document being viewed. The private information in said field or fields can be recognized by the system and extract said information (para 114, 216, 249). Further, the system can use the code to lookup additional information about the person from a database (Para 114). Thus, Kaehler teaches receiving both private and public information from the system per the user giving the input command to read said information and where the system can determine that a document includes private information thereby having to make a subsequent retrieval request when reading a code (See also Para 129-132). 
As further stated in Kaehler, the system can take via input an iris code and then return for example copies of the image in the document or in a hidden form the actual photo will be revealed under the light vision of the camera. (Para 115-116). Kaehler teaches receiving a fingerprint from the document or an address and validating said information from an external source (Para 117). Finally, a label in the document can include a RFID code, allowing for the private information to be retrieved by reading a field in the document (Para 118, 183-184, 186, 210). As explicitly shown, the system retrieves field based information by reading area 5140 (expiration date) (134) then recognize the type of document (Para 152) and then other information in the document (name) (Para 152) and extract from the document the information (e.g. text recognition) (Para 153) and also read private information by reading an optical label to access a second data source (Para 154) to determine if a match exists to the data on the form being viewed (Para 155-172). Kaehler teaches a local database that is used to store the display elements and teaches accessing one or more other databases (Para 100, 112, 114, 117, 123, 128, 164). Thus, Kaehler teaches expressly teaches accessing the remote databases for private information and the local database for public information that is displayed in different ways. 
However, Bertrand and Kaehler do not disclose where the form information is stored in the first, or second databases. Thus, Bertrand and Kaehler do not show:

storing, based on the first data corresponding to private information and using a first security protocol, the first data in a first database; 
and storing, based on the second data corresponding to non-private information and using a second security protocol, the second data in a second database. 
Nonetheless, Jang teaches an analogous device to Kaehler and Bertrand, as Jang teaches combined AR device with a heads up display (Para 300-304) and one of multiple databases that can be accessed (fig. 24, 31). Jang teaches VR, MR and AR are applicable to various devices and collectively VR, AR and MR are XR (Para 360-365). Jang teaches a camera and a display (fig. 13), that can detect real objects (Para 367-370). Jang teaches a XR configurations with a mobile device (Fig. 22-23, Para 423-430). Jang teaches fig. 24 where data corresponding to private information can be stored in a first or public database and second data with public information can be stored in a public database (See 24030 and  24020, respectively,. Para 439-477). As shown in Fig. 27, during login and after a user can request information and retrieve information from the public database 27002, in public mode where information can be displayed to the user on either the mobile device or the heads up display (glasses) (Para 478-487). As shown in public mode, the interface displays common information to the user. (Para 488-493). In the private mode 29001, the system will display private information (Para 494-507) on the mobile device or glasses (See fig. 30). As stated only private info is visible and other users cannot view the private info in the public display.(para 510-513). In the 31001 mode the database can be in both private and public modes (Para 514-528)9 and as shown in (fig. 32) the user can view both private and public information (Para 529-535). Fig 33-37 show where friends can be joined to view the AR information through both the public and private settings of the system (Para 536-595). Further examples (fig. 39-49) show visual interfaces where either public or private information is displayed to a user or both in a user interface by accessing and storing information from either the public or private database or both.   The combination of Bertrand’s data store containing extracted information with Jang’s public and private databases would allow for providing private information to a specific user while also allowing commonly needed information (Para 511-512, 528-529, 532-535) and more specifically where information extracted may be confidential or private thus stored in a private database (Para 699-671).   
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Kaehler, Bertrand and Jang in front of them to modify the system data store containing extracted form data with the input devices of Kaehler to provide form data from the user into said displayed forms in an XR environment and further modify the databases of both Kaehler and Bertrand with Jang's public and private databases for the purposes of storing the security or private information of a user separately and managing it separately from the public information (Para 670). The motivation to combine Kaehler with Bertrand comes from Kaehler where Kaehler suggests the use of a augmented reality device in the context of security of information that can be applied in any context where it is desirable to extract information from documents, make comparisons amongst documents, identify persons and enhance security by identifying private and public information (Para 26-32, 80,82, 113-117) . on the form and displaying said information only to an authorized user. The motivation to combine Jang with Kaehler and Bertrand comes from Jang to display information in a XR device stored in a private database to a specific user (Para 346, 509-513) (Fig. 32) thus restricting others from viewing the private information while also displaying commonly needed information (Para 530-534).    
With respect to dependent claim 18, Bertrand teaches the system, wherein the at least the portion of the form comprises one or more of: a barcode, a form name, a form number, a form format, a form field, an issue entity, or a form instruction, and wherein the acquiring the data corresponding to the form comprises retrieving data corresponding to the form using information associated with the at least the portion of the form to query the forms database (See at least Col. 6, the form has a unique number and fields that are recognized as containing sensitive information (See col. 3, text recognition about the document (See also col. 6, lines 1-35). In the alternative, Kaehler expressly teaches recognizing a barcode or iris code (Para 113-116).  
With respect to dependent claim 19, Bertrand teaches the system wherein the determining that the one or more first fields of the form request private information from the user comprises: determining that the one or more first fields are configured for entry of personally identifiable information (PII). (col. 4, lines 5-30 and col. 6, lines 25-35). In the alternative, Kaehler expressly teaches extracting private information (Para 113-117). 
With respect to dependent claim 20, Bertrand teaches the system, further comprising: determining a location of the computing device, wherein the acquiring the form is further based on the location (See document location col. 4, lines 40-45, col. 8, lines 15-35, relative position and orientation of the device over the form is captured). In the alternative, the device of Kaehler measures the GPS location of the device in relation to the environment while viewing the forms (Para 77).  
 

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


    PNG
    media_image1.png
    866
    711
    media_image1.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179